

Exhibit 10.3
 
CONFIDENTIAL PORTIONS HAVE BEEN OMITTED BASED UPON A REQUEST
FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE
SECURITIES EXCHANGE ACT OF 1934 AND HAVE BEEN SEPARATELY FILED
WITH THE COMMISSION.


 
EXCLUSIVE DISTRIBUTION AGREEMENT
 
FOR
 
UNITED STATES AND CANADIAN HOSPITALS
 
This Exclusive Distribution Agreement for United States and Canadian Hospitals
(this “Agreement”) is made as of June 10, 2005 (the “Effective Date”), by and
between Cardiac Science, Inc., a Delaware corporation (“Supplier” or “Cardiac
Science” or “CSI”), a medical device developer and manufacturer of automated
external defibrillators having its principal place of business at 1900 Main
Street, Irvine, CA 92614 and GE Medical Systems Information Technologies, Inc.,
a Wisconsin corporation d/b/a GE Healthcare (“GEMS-IT”), having its principal
place of business at 8200 W. Tower Avenue, Milwaukee, WI 53223.
 
W I T N E S S E T H:


WHEREAS, CSI and GEMS-IT are parties to that certain OEM Purchase and Supply
Agreement dated July 29, 2003, an “Addendum 1” to the OEM Purchase and Supply
Agreement dated as of March 24, 2004, Amendment One to OEM Purchase and Supply
Agreement dated August 10, 2004 (“Amendment One”), and Second Amendment to OEM
Purchase and Supply Agreement dated February 14, 2005 (collectively, the “OEM
Purchase and Supply Agreement”).
 
WHEREAS, CSI and GEMS-IT are further amending the OEM Purchase and Supply
Agreement on the date of this Agreement.
 

--------------------------------------------------------------------------------


 
WHEREAS, CSI and GEMS-IT desire to supplement the OEM Purchase and Supply
Agreement by providing GEMS-IT with exclusive distribution rights to the OEM
Products to United States and Canadian hospitals.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, is the
parties hereto agree as follows:
 
1.  Construction. This Agreement is separate and distinct from the OEM Purchase
and Supply Agreement, and the terms and conditions set forth in the OEM Purchase
and Supply Agreement shall remain unaffected by the execution of this Amendment.
The rights granted to GEMS-IT hereunder are in addition to the rights granted to
GEMS-IT under the OEM Purchase and Supply Agreement. Regardless of any language
contained in any Order, all OEM Products purchased referencing this Agreement
will be governed by the terms and conditions of the OEM Purchase and Supply
Agreement and shall be treated as if they were placed under the OEM Purchase and
Supply Agreement; this Agreement only provides for additional distribution
rights to GEMS-IT. If this Agreement expires or is terminated, such termination
shall not affect the OEM Purchase and Supply Agreement or the parties’ rights
and obligations with respect to the OEM Products previously sold; provided
however, that if the OEM Purchase and Supply Agreement is terminated, this
Agreement shall be automatically terminated. Terms not otherwise defined herein,
shall have the meanings set forth in the OEM Purchase and Supply Agreement. This
Agreement supplements the OEM Purchase and Supply Agreement and not that certain
OEM Purchase Agreement entered into by the parties on July 29, 2003.
 
2.  Term of the Agreement and Certain Rights Associated with Minimum Purchases.
This Agreement will commence as of the Effective Date and continue until June
30, 2009 (“Term”), unless GEMS-IT fails to comply with the minimum purchase
obligations contained herein, or GEMS-IT acquires a company that manufacturers
external defibrillators and distributes said external defibrillators in the
United States, in which case Supplier shall have the option to terminate this
Agreement by providing written notice of termination, which shall be effective
immediately. Any extension beyond the Term shall be based upon the mutual
agreement of the parties.
 
2

--------------------------------------------------------------------------------


 
3.  Exclusive Distribution Rights. In addition to the distribution rights
granted in the OEM Purchase and Supply Agreement, Supplier hereby grants to
GEMS-IT the exclusive right to promote, sell and distribute OEM Products,
including Parts and Accessories, and all of Supplier’s other defibrillators,
accessories, consumables or other products that may be supplied in conjunction
with or as upgraded models to such defibrillators (collectively, “Other
Defibrillator, Supplies and Accessories”) to hospitals in the United States and
Canada. For clarification, “hospitals” do not include outpatient medical
clinics, emergency medical service (EMS) providers (e.g., ambulances, fire and
police departments), the corporate market or government entities (i.e., where a
non-medical corporation or public institution is buying a defibrillator for its
own internal use, such as an airline, school or the National Park Service) and
private doctors who practice in a non-hospital setting.
 
4.  Purchase Obligation to Maintain Exclusivity. GEMS-IT has no minimum purchase
commitments with respect to the sale of OEM Products, Supplies and Accessories
or the Other Defibrillator, Supplies and Accessories into the hospital market in
the United States and Canada; provided however, that should GEMS-IT not purchase
from Supplier an aggregate total of at least * dollars ($*) of OEM Products in
any one of calendar years 2006, 2007 and 2008, for delivery to hospital
customers in the United States and Canada, Supplier shall have the option to
terminate this
 
Agreement by providing written notice of termination, which shall be effective
immediately. For clarity, the first time GEMS-IT would possibly lose its
exclusive rights would be for calendar year 2007.
 
* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH COMMISSION.
 
3

--------------------------------------------------------------------------------


 
5.  Referral of Hospital Prospects to GEMS-IT. While this Agreement is in effect
and a hospital requests that CSI provide it with OEM Products, Supplies and
Accessories or Other Defibrillator, Supplies and Accessories, CSI shall refer
the hospital to GEMS-IT to provide such OEM Products, Supplies and Accessories
or Other Defibrillator, Supplies and Accessories.
 
6.  Sales Training and Support. As mutually agreed to by the parties, CSI shall
provide formal sales training to GEMS-IT representatives at certain locations
and frequency. Each party shall bear its own costs for any such training. Upon
reasonable request by GEMS-IT and acceptance by Supplier, for which acceptance
will not be unreasonably withheld; Supplier agrees to assist GEMS-IT field sales
representatives in selling the OEM Products. Said field support assistance shall
be provided by Supplier’s regional sales managers (or other such qualified
Supplier personnel) and be limited to sales presentations made alongside GEMS-IT
representatives to qualified hospital personnel who have a expressed bona fide
interest in purchasing the OEM Products. 
 
7.  CRM Clinical Sites. Attached hereto as Exhibit A is a list of Supplier’s
existing hospital customers in the United States who have previously purchased
Powerheart CRMs (or are currently using the CRM under certain terms and
conditions) (“Existing CRM Customers”). This Agreement shall not prohibit
Supplier from: (i) continuing to sell Powerheart CRM, CRM parts and consumables
and provide service to the Existing CRM Customers or (ii) deploying the
Powerheart CRM in hospitals in the United States and Canada for the purpose of
conducting clinical studies and engaging in the sales of CRM parts and
consumables to support said study sites; provided, however, that Supplier shall
first obtain GEMS-IT’s prior written consent, which shall not be unreasonably
withheld or delayed, prior to engaging in any of the activities described in
(ii).
 
8.  Governing Law. The validity, construction, performance and enforceability of
this Agreement shall be governed in all respects by the laws of the State of New
York, without reference to the choice-of-law provisions thereof.
 
4

--------------------------------------------------------------------------------


 
9.  Counterparts; Facsimile. This Agreement may be executed simultaneously in
multiple counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Execution and
delivery of this Agreement by exchange of facsimile copies bearing the facsimile
signature of a party hereto shall constitute a valid and binding execution and
delivery of this Agreement by such party. Such facsimile copies shall constitute
enforceable original documents.
 
10.  Severability. In the event any provision of this Agreement shall be
determined to be invalid or unenforceable under applicable law, all other
provisions of this Agreement shall continue in full force and effect unless such
invalidity or unenforceability causes substantial deviation from the underlying
intent of the parties expressed in this Agreement or unless the invalid or
unenforceable provisions comprise an integral part of, or in inseparable from,
the remainder of this Agreement. If this Agreement continues in full force and
effect as provided above, the parties shall replace the invalid provision with a
valid provision which corresponds as far as possible to the spirit and purpose
of the invalid provision.
 
11.  Interpretation. This Agreement has been negotiated at arm’s length and
between persons sophisticated and knowledgeable in the matters dealt with in
this Agreement. Each party has been represented by experienced and knowledgeable
legal counsel. Accordingly, any rule of law or legal decision that would require
interpretation of any ambiguities in this Agreement against the party that has
drafted it is not applicable and is waived. The provisions of this Agreement
shall be interpreted in a reasonable manner to effect the purposes of the
parties and this Agreement.
 
5

--------------------------------------------------------------------------------


 
12.  Entire Agreement. The terms of this Agreement are intended by the parties
to be the final expression of their agreement with respect to the subject matter
hereof and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Agreement constitute the
complete and exclusive statement of its terms and shall supersede any prior
agreement with respect to the subject matter hereof.
 
13.  Headings. The article and section headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
thereunto duly authorized representatives as of the date first above written.



        Cardiac Science, Inc.     GE Medical Systems       Information
Technologies, Inc.         By: /s/ Raymond W. Cohen      By: /s/ Matthias Weber

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Raymond W. Cohen
Title: Chairman and CEO
   
Name: Matthias Weber
Title: Vice President & General Manager
Cardiology Systems

 
 
6

--------------------------------------------------------------------------------

